 586DECISIONSOF NATIONALLABOR RELATIONS BOARDParamount Press,Inc.,andLithographers and Pho-toengraversInternationalUnion,Local218,AFL-CIO,Petitioner.Case 12-RC-3545December31, 1970DECISION AND DIRECTION OFELECTIONBY MEMBERS FANNING, BROWN, AND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer William E. Franke.Following the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8, asamended, and by direction of the Regional DirectorforRegion 12, this case was transferred to theNational Labor Relations Board for decision. Briefshave been timely filed by the Petitioner and theIntervenor.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error.2 The rulings are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner and the Intervenor are labororganizations within the meaning of the Act, and bothclaim to represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6), (7), and (11) of the Act.The Intervenor contends that successive collective-bargaining agreements with the Employer and itsIJacksonvilleTypographicalUnion No. 162, AFL-CIO, moved tointerveneclaimingthat it represents, and has had collective-bargainingagreementswith the Employer which have covered, the employees soughtin the petition. Ruling on this motion to intervene has been referred to theBoard.We find that on the basis of its asserted contractual interest themotion should be, and hereby is, granted.2A motion to strike the testimony of a witness convicted of carrying aconcealed weapon has been referred to the Board. We hereby deny themotion to strike as the crime did not involve one of moral turpitude and asthe witnesswas, in all other respects, competent.3By its terms, the latest agreement between the Intervenor and theEmployer expired some time before the petition herein was filed.Consequently, this last agreement is not asserted to be a bar to the petition.However, to substantiate its claim of a relevant bargaining history theIntervenorhas called attention to the following portion of this lastagreement:Jurisdiction of the Union begins with the markup of copy andpredecessors have contained substantially identicallanguage covering, among others, all of the litho-graphic preparation employees sought by the Peti-tioner, and that in view of a history of bargaining,dating as far back as 1940, the petition filed hereinshould be dismissed. However, while the contractlanguage is susceptible to the interpretation beingurged by the Intervenor,3 we find no evidence that theIntervenor has in fact ever bargained on behalf of, oreven represented, the petitioned-for employees. Thus,the record shows that not one of the currentemployees sought by the Petitioner was ever told hewas covered by the Intervenor's bargaining agreementuntil after the petition giving rise to this proceedingwas filed. Further, although it is alleged that theIntervenor's bargaining agreements have been ap-plied to lithographic production employees since theintroduction of that printing process in 1956-57 atone of the plants of the Employer's predecessor, itappears that at no time subsequent thereto did anylithographic preparation employee ever become amember of the Intervenor4 or serve on the Interve-nor's bargaining committees. Indeed none of thepresent lithographic preparation employees were everconsulted with respect to contract negotiation mat-ters.Finally, no grievances were ever filed under thebargaining agreements by the Intervenor on behalf ofthe employees sought in the petition.All of the above is entirely consistent with thetestimony of several employees to the effect that,while they were aware of the existence of theseagreements, they understood them to apply only tothe composing room employees who were members ofthe Intervenor. In a similar vein, the Employer'spresident,although alleging that the agreementsgenerally fixed the terms and conditions of allemployees in its plant, nevertheless admitted that theagreements really applied only to members of theIntervenor all of whom were in the composing room.Under these circumstances, we find that the bargain-ing history, instead of supporting, actually contradictsthe Intervenor's position.4.The Petitioner seeks to represent a unit ofcontinues until the material is ready for the Printing Press, and theappropriate bargaining units [sic] consists of all employees performingany such work.The only specific reference to an employee in the requested unit iscontained in the agreement's apprenticeship section. There, along with thecomposing room operations, mention is made of the "paste-makeup"function. However, it does not appear that the paste-up employee in the artdepartment had any actual connection with, or had any relation to, theIntervenor's collective-bargaining efforts with the Employer. Therefore, thefollowing comments with regard to the absence of a bargaining history forthe lithographic preparation employees are equally applicable to the artdepartment's paste-up employee.4There was some testimony that a cameraman, no longer in theEmployer's employ, was perhaps a member of the Intervenor because hewas referred to the Employer by his father who was then in the composingroom and belonged to the Intervenor. However, whether the son was also aunion member is, at best, inconclusive.187 NLRB No. 65 PARAMOUNTPRESS, INClithographic production employees, including offsetpressmen and lithographic preparation employeesperformingplatemaking, stripping, camera, andpaste-up functions. The Intervenor makes no claim torepresent the offset pressmen. However, relyingprincipally on bargaining history (discussed above),integration of operations, and employee communityof interest, the Intervenor contends that all employeesengaged in the preparation of material for thepressroom should be included in the same unit. Thus,it is the Intervenor's contention that a unit which doesnot include both the lithographic preparation opera-tions as well as the composing room functions ofproofreading, hand compositing, and linotyping isinappropriate.The Employer takes somewhat thesame position, but its main opposition to the request-ed unit appears to be that the future introduction of aform of typesetting, variously referred to in theindustry as photo-typesetting or cold typesetting andnot usually considered to be lithographic production,would substantially change the paste-up employee'spresent duties. Therefore, the Employer contends thatthe inclusion of this employee in the petitioned-forunit would be inappropriate.The Employer is engaged in the commercialprinting business and utilizes standard equipmentcommon throughout the industry for both its letter-press and lithographic printing processes. Likewise,there is the traditional departmentalization of em-ployees according to job skills. Preparation work forthe letterpress, or hot metal, process is performed intheEmployer's composing room department by alinotype operator, a floorman, and a proofreader. Thelmotype machine simply drops molten metal intoforms, one line at a time. The floorman or handcompositor takes the material produced by thelinotype or other letterpress machine and sets the typeinproper order in a galley or in another unit ofmetallic type. From this a proof is made which ischecked for errors by the proofreader. Once locked bythe floorman, the finished unit of type is ready for thepressroom. However, if the job calls for lithography,the composing room employees make a reproductionproof from the proofpress. The proof may then godirectly to either the art department's paste-upemployee or to the camera operator. The paste-upemployee in the Employer's art department placesimage bearing material (that is, paper prints ofreading matter, photographs, or art works) in properposition before all of these items are photographed inthe lithographic preparation department. The paste-up employee receives most of the paper material fromeither the composing room, in the form of production5SeeThe LordBaltimorePress, Inc,144 NLRB 1376, 1378-79, fn 86SeeLianco Container Corporation,177 NLRB No 116,Court SquarePress,The,151NLRB 861,The LordBaltimorePress, Inc, supra,The587proofs, or from outside contractors, in the form ofvelox prints. Only a small percentage of original artwork is performed in the art department. The paste-upemployee's finished copy is then taken to thelithographicpreparationdepartmentwhere it isphotographed for reproduction by the lithographiccameraman.A film stripper then arranges thecomponentfilmed images into a finalunit or "flat,"and makes corrections by opaquing unwanted areas.The flat, after being checked by the proofreader, isthen taken to the platemaker where it is placed incontact with a thin, light-sensitivelithographic metalplate and exposed in a vacuumframe.The resultingimage-bearing plate is then ready for the lithographicpress. The equipment used in the lithographic pressdepartment is, as mentioned above, the same standardequipment found throughout the industry.The Intervenor and the Employer contend thatthere is an integration of operations in the way workfrom the composing room reproduction-proof stageflows to the other departments in eventually produc-ing a metal image for the offset presses. Thisargumentagainst the granting of a separate unit of lithographicproduction employees is not a novel one and has beenconsistently rejected by the Board, for it asserts nomore than what is the obvious in the graphic artsindustry; that is, that work progresses from skill toskill.5More importantly, this contention overlooksthe fundamental differences between the composingroom hot metal typesetting operation and the litho-graphic process. Likewise, we are not persuaded bythe attempts to analogize the job functions of thehand compositor to those of the paste-up and filmstripping employees. Indeed, the record shows thatthere is virtually no interchange of composing roomand lithographic preparation employees. Moreover,only one instance was recalled where an employeetransferred from letterpress work to the requestedunit, and that occurred only after he had undergoneconsiderable training.We believe that under thesecircumstances the fact that all employees engaged inthe preparation of material for the pressroom sharethe same plant facilities, such as timeclocks, rest-rooms, and the cafeteria, is of little significance.We accordingly find that a separate unit oflithographic production employees is appropriate .6There remains to be considered the Employer'sopposition to the inclusion of the paste-up employeein the requested unit. As mentioned above, theEmployer at some unspecified time in the futureexpects to introduce a photo-typesetting, or cold-typesetting,processwhichwould,itisalleged,substantially change the present paste-up operations.Plimpton Press,140 NLRB975,TonggPublishingCo, Lid,131NLRB 174;Con PCurran PrintingCo,57NLRB 185. 588DECISIONS OF NATIONALLABOR RELATIONS BOARDBut that problem is not before us at this time, as thechange is speculative at best, and in the absence ofimportantfactsconcerningthistechnique(specifically, the equipment it uses, the new skills itmay involve, and in what manner it will affect thepresent paste-up operation) we are unable to and neednot resolve the problems that may arise when, and if,cold typesetting is introduced. As presently describedin the record, we are satisfied that the paste-upoperation is one normally considered part of thelithographic production unit.7Finally, there remains the question of the superviso-ry status of several persons and the problem ofwhether they are included in the requested unit.The Intervenor and the Employer contend that theoffset pressroom supervisor and the working foremanin the lithographic preparation department should beexcluded. The Petitioner takes no position with regardto the status of these employees. We agree with theIntervenor and the Employer. Both employees havethe authority to hire and fire, recommend wageincreases and promotions, and report directly to theplant manager. It would appear that they also possessthe authority to discipline and reprimand. According-ly,we find they are supervisors and excluded from theunit.We also agree with the Intervenor and the Employer7SeeThe StandardRegisterCompany,l20NLRB 1361,PrintingIndustry of Seattle, Inc,116 NLRB 18838 SeeThe LordBaltimore Press,Inc,144 NLRB 1376, 13809We shallplacethe name ofthe Intervenor,as well as the Petitioner,on the ballot However,should theIntervenor desire not to participate, itshall notify the Regional Directorfor Region12 in writing of its decisionwithin 10 days of theissuance ofour DecisionIf the Intervenor exercisesitsoption notto appear onthe ballot, the Directionof Election shall bedeemed amendedaccordinglyis In order to assure that all eligiblevoters may have the opportunity tobe informedof the issues in the exerciseof their statutory right to vote, allparties to the election should have access to a list of voters and theirthat the working forelady in the art department is nota supervisor within themeaningof the Act. Shepossesses none of the indicia of authority set forth inthe Act and with regard to virtually all matters mustconsult with the plant manager. It appears that thedirection she gives to the other employee in the artdepartment is routine and no more than that whichmight be expected of a more experienced employee.8We therefore include her in the unit.Accordingly, having found that the petitioned-forunit is an appropriate unit, we shall direct that anelection be conducted among the following employeesat the Employer's place of business.All employees engaged in the lithographic prod-uction work at the Employer's place of business inJacksonville, Florida, including offset pressmenand helpers, the lithographic preparation employ-ees,including the platemaker, film stripper,cameraman, and helpers and the pre-camerapaste-up employees in the art department, butexcluding all other employees, employees in thecomposing room and bindery, office clericalemployees, guards, professional employees, andsupervisors as defined in the Act.[Direction of election91° omitted frompublication.]addresseswhichmay be usedto communicatewith themExcelsiorUnderwear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Co,394 U S759Accordingly, it is hereby directed thatan electioneligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employerwith the Regional Director for RegionIwithin 7 days ofthe date ofthisDecision and Direction of Election The Regional Directorshallmake the list available to all parties to the election No extension oftime to file this list shall be granted by the Regional Director except inextraordinarycircumstances Failureto complywith this requirement shallbe grounds for setting aside the election whenever proper objections arefiled